EXHIBIT 10.1




EMPLOYMENT AGREEMENT




EMPLOYMENT AGREEMENT (the “Agreement”) effective August 17, 2015 (the “Effective
Date”) by and between BLUE EARTH, INC., a Nevada corporation, (the “Company”)
and G. ROBERT POWELL, a resident of California (the “Executive”) (collectively,
the “Parties”).




WHEREAS, the Company desires to employ Executive as Chief Executive Officer and
a member of the Board of Directors and to enter into this Agreement embodying
the terms of such employment; and




WHEREAS, Executive desires to enter into employment with the Company on the
terms and conditions set forth herein and enter into this Agreement.




NOW THEREFORE, in consideration of the premises and mutual covenants herein and
for other good and valuable consideration, the Parties agree as follows:




1.

Effectiveness; Term of Employment.  




a.

Effectiveness. This Agreement shall constitute a binding agreement between the
parties as of the Effective Date.




b.

Term of Employment. The Company hereby employs Executive and Executive hereby
accepts such employment, as an executive of the Company, subject to the terms
and conditions of this Agreement.  Subject to the provisions for termination set
forth in Paragraph 9 below, the Parties agree that Executive shall be employed
as an “at will” employee, commencing on September 1, 2015 (the “Commencement
Date”), and Executive’s employment shall continue until terminated (the “Term”).




2.

Position.




a.

During the Term, Executive shall serve as the Company’s Chief Executive Officer.
 Executive shall have and perform such duties and authority generally associated
with a Chief Executive Officer of a publicly owned company in the clean
technology industry.  Executive will have and perform other duties as shall be
determined from time to time by the Company’s Board of Directors (the “Board”)
consistent with Executive’s position.




b.

Starting on the Commencement Date, Executive shall serve as a member of the
Board (however, shall not serve as Chairman of the Board) and shall continue to
serve as a Member of the Board if re-elected by the Company’s stockholders.
 Executive may also serve as an officer or director of any subsidiary of the
Company at no additional compensation, except as set forth in this Agreement.








--------------------------------------------------------------------------------




c.

During the Term, Executive will devote substantially all of his business time
and efforts (excluding periods of vacation and sick days) to the performance of
Executive’s duties hereunder, and will not engage in any other business,
profession or occupation which would conflict or interfere with the rendition of
such services either directly or indirectly, without the prior written consent
of the Board, which consent shall not unreasonably be withheld.  Executive may:
(i) engage in personal investment activities (including for Executive’s
immediate family); (ii) serve on the boards of nonprofit organizations and
business entities; and/or (iii) be involved in other organizations, in each case
provided that any of such activities do not materially interfere with
Executive’s performance of his duties for the Company or create a conflict of
interest with that of the Company.




d.

Subject to such travel as the performance of Executive’s duties may reasonably
require, Executive shall perform the duties required of him by this Agreement in
the Company’s new headquarters to be located in the Northern California Bay
Area.




3.

Compensation.




a.

Base Salary.   Executive’s initial Gross Base Salary, is hereinafter referred to
as “Base Salary.” During the term, the Company shall pay to Executive an annual
Base Salary at the rate of $275,000, paid in accordance with the Company’s
regular payroll practices, but not less frequently than monthly.  In addition,
upon the successful completion of the initial public offering of E2B Growth,
Inc. (“YieldCo”), Executive shall receive an additional $125,000 base salary
from YieldCo for a total Base Salary of $400,000 per annum.  Executive’s Base
Salary will be subject to all appropriate legally required tax deductions.




b.

Discretionary Bonus.   During the Term, the Executive may submit a written
request to the Company’s Compensation Committee detailing specifics for the
Compensation Committee to consider a discretionary bonus without a specific
target.  Executive acknowledges that the Company is not currently profitable and
no discretionary bonus is expected to be paid for the fiscal year ending
December 31, 2015.  The determination of whether to authorize a discretionary
bonus and the timing and amount of such discretionary bonus, shall be made by
the Company’s Compensation Committee, at its sole discretion.




c.

Restricted Stock Unit Bonus.  On January 1, 2016, Executive shall receive a
bonus of 50,000 restricted stock units (“RSUs”) consisting of 50,000 shares of
the Company’s restricted Common Stock.  These are being issued in consideration
of Executive’s forfeiture of severance from his prior employer which would
otherwise end on December 31, 2015.  These RSUs are in addition to the 500,000
RSUs to be granted to Executive under Paragraph 7(b) below, however, are not
subject to any vesting requirements.




4.

Benefits and Insurance.




a.

Executive Benefits.   During the Term, Executive shall be entitled to
participate in the Company’s employee and/or executive benefit plans (other than
any incentive or other compensation plans or programs, which benefits are set
forth in this Agreement) as in effect from time to time (collectively “Executive
Benefits”), on the same basis as those benefits are generally made available to
other senior Company executives.





2







--------------------------------------------------------------------------------

Such Executive Benefits shall include, but not be limited to, health, dental and
disability insurance benefits. The Company reserves the right to change or
cancel any Executive Benefits at its sole discretion, except as specifically set
forth in this Agreement.




b.

Directors and Officers Liability Insurance.   During the Term, and for a
reasonable period (not less than two years) thereafter, the Company shall
maintain Directors and Officers liability insurance coverage for Executive in a
total coverage amount determined by the Board to be reasonable; provided,
however, that, if Executive’s employment is terminated for “Cause” or Executive
resigns his employment without “Good Reason,” each term as defined herein, the
Company may, at its discretion, elect not to maintain Directors and Officers
liability insurance coverage for Executive after Executive’s termination date.




5.

Business Expenses.   During the Term, the Company shall reimburse Executive for,
or pay on behalf of Executive, all reasonable and customary business expenses,
including, but not limited to, travel expenses incurred by Executive in the
performance of Executive’s duties hereunder.  The Company agrees to pay economy
class for Executive’s domestic air travel and for international travel to be
guided by the Company’s policy then in effect.




6.

Vacations.   During the Term, Executive shall be entitled to 15 paid days of
vacation annually in accordance with the Company’s employment policy for
executive officers.  Up to one week of paid vacation time unused at the end of
any calendar year may be carried over to the following year; while the remainder
shall be forfeited if unused.  




7.

Blue Earth Equity.  




a.

For as long as Executive shall remain employed by the Company he shall be
eligible to participate in the Company’s 2009 Equity Incentive Plan (the “Plan”)
and all subsequent plans.  Upon the Effective Date, the Company shall grant
Executive options to purchase an aggregate of 3,500,000 shares of Common Stock
(the “Blue Earth Options”).  An aggregate of 400,000 options  exercisable at
$1.00 per share shall be granted as Incentive Stock Options under the Company’s
2009 Equity Incentive Plan (the “Plan”), provided the $1.00 per share exercise
price is equal to or greater than the closing stock price of the Company’s
Common Stock on the Effective Date.  If the closing stock price is then greater
than $1.00 per share, the 400,000 options shall be granted outside of the Plan
as non-qualified stock options, together with the remaining 3,100,000
non-qualified stock options.  The Blue Earth Options shall be evidenced by stock
option agreements which will provide for the following:




(i)  options to purchase: 500,000 shares at $1.00 per share; 1,000,000 shares at
$2.00 per share; 1,000,000 shares at $3.00 per share, and 1,000,000 shares at
$4.00 per share;




(ii)  vesting shall occur over a four-year period commencing on the Commencement
Date, in equal quarterly installments.  By way of example, after two years from
the Commencement Date, one-half of the Blue Earth Options shall be vested,
namely 250,000 Shares at $1.00 per share and 500,000 shares each at exercise
prices of $2.00, $3.00 and $4.00 per share;





3







--------------------------------------------------------------------------------




(iii)  cashless exercise provisions either on a standard formula basis or by the
Board’s acceptance of Blue Earth shares of restricted Common Stock owned by
Executive, or other consideration accepted by the Board;




(iv)  the Blue Earth Options shall have a ten (10) year term, subject to earlier
termination of employment of Executive.  Upon termination of employment by the
Company vesting of the Options shall immediately terminate; and




(v)  if employment of Executive is terminated for Cause (as defined below) or if
Executive leaves without Good Reason (as defined below), Executive shall have
ninety (90) days from the date of termination to exercise all vested options
while any unvested options shall be forfeited.  If Executive is terminated by
the Company without Cause or if Executive leaves for Good Reason, all vested
options may be exercised for the remainder of the ten-year term of the Blue
Earth Options.




b.

Restricted Stock Units (“RSUs”).  Upon the Commencement Date, the Company shall
grant Executive RSUs consisting of 500,000 shares of Blue Earth Common Stock.
 The RSUs shall vest on the same four (4) year period as the Blue Earth Options
and they shall vest simultaneously with each other.  The RSUs shall vest in
arrears at the end of each three month period commencing with the Effective
Date.  Upon each vesting period, the Company shall withhold a sufficient number
of restricted shares for cancellation in order to satisfy tax withholding
payments.  In the event the Executive is terminated for Cause or Executive
leaves employment without Good Reason, all unvested RSUs shall be forfeited.  If
Executive is terminated by the Company without Cause or Executive leaves for
Good Reason all remaining RSUs shall immediately be vested.




8.

YieldCo Equity.  




a.

For as long as Executive shall be employed by YieldCo, he shall be eligible to
participate in the E2B Growth Equity incentive plans (the “Yield Co Plan”).
   Upon the date of Executive’s election as officer of YieldCo, he shall be
granted by the Board of Directors of YieldCo options to purchase an aggregate of
1,000,000 shares of Class A Common Stock of YieldCo (the “YieldCo Options”),
exercisable at the following exercise prices: (a) 200,000 shares at the IPO
price of YieldCo currently estimated to be $10.00 per share (the “IPO Price”),
(b) 200,000 shares at the price attributed to the exercise of the Class A
Warrants, projected to be at a 25% increase over the value of the IPO price; (c)
200,000 shares at the price attributed to the exercise of the Class B Warrants,
projected to be at a 50% increase over the IPO Price; (d) 200,000 shares at the
price attributed to the exercise of the Class C Warrants, projected to be at a
75% increase over the IPO Price; and (e) 200,000 shares at a value of 100% over
the IPO Price.  The YieldCo Option shall be evidenced by stock option
agreements, which will provide for the same terms as set forth in Section
7(a)(i), (ii), (iii), (iv) and (v) above for the Blue Earth Options.








4







--------------------------------------------------------------------------------




9.

Termination.  The Term and Executive’s employment hereunder shall continue from
the Commencement Date of this Agreement continuously “at will,” unless
terminated earlier by the Company or by Executive pursuant to this Paragraph 9.
 




a.

Termination By the Company For Cause; Resignation By Executive Without Good
Reason.




(i)

The Term and Executive’s employment hereunder may be terminated by the Company
for Cause (as hereinafter defined).  Additionally, Executive’s employment shall
terminate automatically upon Executive’s resignation without Good Reason (as
hereinafter defined).




(ii)

For purposes of this Agreement, “Cause” shall mean: (A) Executive’s willful
misconduct in the performance of Executive’s duties hereunder that has a
material and demonstrable adverse effect on the financial condition of the
Company as a whole; (B) Executive’s conviction of a felony under the laws of the
United States or any state thereof or Executive is found to have violated the
Federal securities laws by the Securities and Exchange Commission (“SEC”) or
Commodity Futures Trading Commission or through a settlement agreement; (C)
Executive’s intentional refusal to carry out a legal directive of the Board in
connection with Executive’s duties; or (D) as determined by at least 75% in
interest of the Board (with the Executive abstaining) to be considered Cause at
the Board’s discretion, and after an opportunity for Executive to appear before
the Board, then the Executive shall be terminated for Cause; provided, that no
termination (other than (B) above) shall be effective as a termination for
“Cause” unless Executive has been given written notice by the Board of its
intention to terminate Executive’s employment for Cause, stating the grounds for
such purported termination with an opportunity to cure within 20 days of
Executive’s receipt of notice of termination.




(iii)

If Executive’s employment is terminated by the Company for Cause or if Executive
resigns without Good Reason (as hereinafter defined), Executive shall be
entitled only to receive:




(A)

Executive’s Base Salary earned through the date of Executive’s termination, paid
in one lump sum within the payroll period immediately following Executive’s date
of termination;




(B)

reimbursement for any business expenses properly incurred by Executive in
accordance with Company policy prior to the date of Executive’s termination;




(C)

such Executive Benefits, if any, pursuant to Paragraph 4 herein as to which
Executive may be entitled as of the effective date of termination under the
employee benefit plans of the Company; and








5







--------------------------------------------------------------------------------




(D)

all vested RSUs, shares of Common Stock and/or vested options, warrants, or
other equity grants to Executive by the Company and/or YieldCo shall remain
vested on the date of termination and remain exercisable for ninety (90) days
following the Executive’s date of termination.




The amounts described in clauses 9(a)(iii)(A) through (D) are referred to herein
as the “Accrued Rights”.




b.

Termination by the Company Without Cause; Resignation by Executive for Good
Reason.




(i)

The Term and Executive’s employment hereunder may be terminated by the Company
without Cause or by Executive’s resignation for Good Reason (as defined below);




(ii)

For purposes of this Agreement, “Good Reason” shall mean only: (A) the failure
of the Company to pay or cause to be paid, or to provide or cause to be
provided, any part of Executive’s compensation, benefits or perquisites when due
hereunder, that is not applicable to all other senior executives of the Company;
(B) any material decrease in Executive’s Base Salary; (C) any material
diminution in Executive’s title, position, authority, duties and/or
responsibilities from those described herein; (D) the Company’s failure to
nominate Executive to the Board of Directors, however not the Company’s
shareholders failure to elect Executive to the Board of Directors; (E) a breach
by the Company of any material provision of this Agreement; or (F) the Company’s
requirement for Executive to relocate his current location of domicile, provided
that the events described in clauses (A) through (F) of this Paragraph 9(b)(ii)
shall constitute Good Reason only if the Company fails to cure such event to
Executive’s reasonable satisfaction within 30 days after receipt from Executive
of written notice of the event which constitutes Good Reason.  Executive’s
determination that Good Reason exists shall be subject to review, at the
Company’s election, through arbitration in accordance with Paragraph 18 herein.
 In the event of a dispute between the Company and Executive concerning this
provision and/or any other provision of this Agreement, regardless of whether or
not the dispute is resolved in arbitration, the Company will reimburse Executive
for his legal fees incurred if Executive prevails on at least one material
issue, including, but not limited to, this provision concerning Good Reason.




(iii)

If the Term and Executive’s employment is terminated by the Company without
Cause, or if Executive resigns for Good Reason, Executive shall be entitled only
to receive:








6







--------------------------------------------------------------------------------




(A)

the amount equal to six months of Executive’s Base Salary, payable in monthly
installments equal to Executive’s monthly Base Salary for the first six (6)
months beginning with the Company’s next payroll date following Executive’s date
of termination.  Notwithstanding the foregoing, such payments will be terminated
upon Executive entering into any employment agreement and will be reduced by 50%
of any consulting income earned during this six month time period;




(B)

all vested RSUs, shares of Company Common Stock and/or vested options, warrants
or other equity grants to Executive by the Company and/or YieldCo shall remain
vested on the date of termination and shall be exercisable for the remainder of
their respective terms;




(C)

reimbursement for any business expenses properly incurred by Executive in
accordance with Company policy prior to the date of Executive’s termination on
or before the Company’s payroll period immediately following Executive’s date of
termination;




(D)

payment of any accrued but unused vacation days on or before the Company’s
payroll period immediately following Executive’s date of termination;




(E)

payment of premiums by the Company for health, disability and long term care
insurance coverage equivalent to that provided to Executive pursuant to the
Company’s benefit plans as may be required under any applicable law or
regulation; and;




(F)

Directors and Officers liability insurance coverage in a total coverage amount
equal to that provided for all officers and directors of the Company for a
period of two years after Executive’s termination date.




c.

Termination Due to Death.




(i)

The Term and Executive’s employment hereunder shall terminate upon Executive’s
death.  Upon termination of the Term and Executive’s employment hereunder for
Executive’s death, Executive’s spouse or estate (as the case may be) shall be
entitled only to receive the Accrued Rights0.




d.

Termination Due to Disability.




(i)

The Term and Executive’s employment may be terminated by the Company upon
Executive’s “Disability”, which shall mean if Executive becomes physically or
mentally incapacitated and is therefore unable to perform the essential
functions of Executive’s position as Chief Executive Officer for a consecutive
period or aggregate of three (3) months during the Term.





7







--------------------------------------------------------------------------------




Prior to the termination of the Term and Executive’s employment for Disability
as described above, a written report from Executive’s physician must be
submitted to the Board, and include, at a minimum, a diagnosis of Executive’s
condition, together with an assessment of the activities Executive can and
cannot perform with or without reasonable accommodation.  Any question as to the
existence of Executive’s Disability where Executive and the Company cannot agree
shall be reviewed by a qualified physician mutually acceptable to Executive and
the Company.  Upon reviewing the diagnosis and prognosis of Executive, such
mutually accepted and qualified physician shall provide a report of his/her
findings to the Board and Executive, and shall be final and conclusive.




(ii)

Upon termination of the Term and Executive’s employment hereunder for
Executive’s Disability, Executive shall be entitled only to receive:




(A)

the Accrued Rights;




(B)

for the first six months of Executive’s Disability, the sum of Executive’s
then-current Base Salary, less all amounts Executive received pursuant to
applicable disability insurance policies covering Executive for such period
(including, but not limited to, all disability insurance policies provided to
Executive by the Company);




(C)

all vested shares of Company stock , RSUs, and/or YieldCo Stock or equity
grants, together with all vested options and warrants granted to Executive by
the Company and/or YieldCo shall remain vested and shall be exercisable for the
remainder of their respective terms.




e.

Notice of Termination.   Any purported termination of Executive’s employment by
the Company or by Executive (other than due to Executive’s death) shall be
communicated by written Notice of Termination to the other party.  For purposes
of this Agreement, a “Notice of Termination” shall mean a notice which shall
indicate the specific termination provision in this Agreement relied upon and
shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of employment under the provision so indicated,
provided that the procedures set forth in Paragraph 9(b)(ii) herein must be
complied with in respect of any resignation by Executive for “Good Reason.”




f.

Board/Committee Resignation.  Upon termination of Executive’s employment for any
reason, Executive agrees to resign, as of the date of such termination and to
the extent applicable, from the Company’s Board of Directors (and any committees
thereof) and the Board of Directors (and any committees thereof) of any of the
Company’s subsidiaries.

















8







--------------------------------------------------------------------------------




10.

Non-Competition.




a.

Executive acknowledges and recognizes the highly competitive nature of the
busi­ness of the Company and that he will provide essential and unique services
to the Company.  Accordingly, despite that the terms contained herein may limit
Executive’s ability to engage in certain business pursuits during the Restricted
Period (as defined below), Executive hereby agrees as follows:




During the period of employment of the Executive by the Company and continued
during any period of payment of severance to Executive (the “Non-Compete
Period”), Executive will not, whether on Executive’s own behalf or on behalf of
or in conjunction with any person, firm, partnership, joint venture,
association, corporation or other business organization, entity or enterprise
whatsoever (“Person”), engage in Competition with the Company or any Subsidiary.
 “Competition” shall mean engaging in any activity, except as provided below,
for a Competitor of the Company or any Subsidiary, whether as an employee,
consultant, principal, agent, officer, director, partner, shareholder (except as
a less than five percent shareholder of a publicly traded company) or otherwise
(together “Employment”).  A “Competitor” shall mean any corporation or other
entity which derives the lesser of: (i) $10 million in trailing twelve months
revenue, or (ii) at least 20% or more of its revenues from the conduct of
business which competes, directly or indirectly, with the business conducted by
the Company, in both cases as determined on the date of termination of the
Executive’s employment.  




b.

It is expressly understood and agreed that although Executive and the Company
consider the restrictions contained in this Paragraph 10 to be reasonable, if a
final determination is made by an arbitrator or arbitrators, or by a court of
competent jurisdiction that the time or territory or any other restriction
contained in this Agreement is an unenforceable restriction against Executive,
the provisions of this Agreement shall not be rendered void but shall be deemed
amended to apply as to such maximum time and terri­tory and to such maximum
extent as such court may judicially determine or indicate to be enforceable.
 Alternatively, if any arbitrator(s) or court of competent jurisdiction finds
that any restric­tion contained in this Agreement is unenforceable, and such
restriction cannot be amended so as to make it enforceable, such finding shall
not affect the enforceability of any of the other restrictions contained herein.




11.

Non-Solicitation.




a.

Executive acknowledges and recognizes the highly competitive nature of the
busi­ness of the Company and that he provides essential and unique services to
the Company.  Accordingly, despite that the terms contained herein may limit
Executive’s ability to engage in certain business pursuits during the
Non-Compete Period (as defined above), Executive hereby agrees as follows:




During the period of employment of the Executive by the Company and for the
period ending two (2) years following the termination of Executive’s employment
with the Company for any reason, solely in order for the Company to protect
trade securities (as provided in Paragraph 13 below) Executive will not, whether
on Executive’s own behalf or on behalf of or in conjunction with any Person (as
defined above):





9







--------------------------------------------------------------------------------




(i)

directly or indirectly solicit or encourage any employee of the Company to leave
the employment of the Company; or enter into an employment agreement or
independent contractor consulting agreement with any such employee;




(ii)

directly or indirectly solicit or enter into any business relationship with any
person or entity who, at the time of the termination of Executive’s employment
with the Company was a customer of the Company or actively was being solicited
by the Company to be a customer of the Company;




(iii)

directly or indirectly, encourage any consultant then under contract with the
Company to cease to work with the Company;




(iv)

directly or indirectly, encourage any of the Company’s customers or suppliers to
cease doing business or reduce the amount of business it does with the Company;
or




(v)

directly or indirectly, solicit or encourage any corporation or other entity to
a joint venture or similar relationship with the Company or any Subsidiary to
terminate or diminish their relationship with the Company or  any Subsidiary or
to violate any agreement with any of them.




b.

It is expressly understood and agreed that although Executive and the Company
consider the restrictions contained in this Paragraph 11 to be reasonable, if a
final determination is made by an arbitrator or arbitrators, or by a court of
competent jurisdiction that the time or territory or any other restriction
contained in this Agreement is an unenforceable restriction against Executive,
the provisions of this Agreement shall not be rendered void but shall be deemed
amended to apply as to such maximum time and territory and to such maximum
extent as such court may judicially determine or indicate to be enforceable.
 Alternatively, if any arbitrator(s) or court of competent jurisdiction finds
that any restric­tion contained in this Agreement is unenforceable, and such
restriction cannot be amended so as to make it enforceable, such finding shall
not affect the enforceability of any of the other restrictions contained herein.




12.

Confidential Information.




a.

Executive will not at any time (whether during or for a two (2) year period
after Executive’s employment with the Company) retain or use for the benefit,
purposes or account of Executive or any other Person or disclose, divulge,
reveal, communicate, share, transfer or provide access to any Person outside the
Company (other than its professional advisers who are bound by confidentiality
obligations or as otherwise required in connection with the proper performance
of his duties on behalf of the Company), any non-public, proprietary or
confidential information -- including without limitation trade secrets,
know-how, research and development, strategies, software, databases, inventions,
processes, formulae, technology, designs and other intellectual property,
information concerning finances, profits, pricing, costs, business plans,
strategies, products, product development, services, vendors, customers,
clients, partners, personnel, compensation, recruiting, training, advertising,
sales,





10







--------------------------------------------------------------------------------

marketing, promotions -- concerning the past, current or future business,
activities and operations of the Company and/or any third party that has
disclosed or provided any of same to the Company on a confidential basis
(“Confidential Information”) without the prior written authorization of the
Board.




b.

 “Confidential Information” shall not include any information that is: (a)
generally known to the industry or the public other than as a result of
Executive’s breach of this covenant or any breach of other confidentiality
obligations by third parties; (b) made legitimately available to Executive by a
third party without breach of any confidentiality obligation; or (c) required by
law or legal process to be disclosed




c.

Except as required by law, Executive will not disclose to anyone, other than
Executive’s immediate family and legal and other professional advisors, or as he
may be compelled by law or legal process, the contents of this Agreement.




d.

Upon termination of Executive’s employment with the Company for any reason,
Executive shall cease and not thereafter commence use of any Confidential
Information owned or used by the Company, and upon notification from the Company
shall destroy, delete, or return to the Company, at the Company’s option, all
originals and copies in any form or medium (including memoranda, books, papers,
plans, computer files, letters and other data) in Executive’s possession or
control (including any of the foregoing stored or located in Executive’s office,
home, laptop or other computer, whether or not Company property) that contain
Confidential Information or is otherwise the property of the Company, except
that Executive may retain only those portions of any personal notes, notebooks
and diaries that do not contain any Confidential Information.




The provisions of this Paragraph 12 shall survive the termination of Executive’s
employment with the Company for any reason.




13.

Intellectual Property




a.

If Executive creates, invents, designs, develops, contributes to or improves any
United States or foreign works of authorship, design, program, software, source
code, inventions, materials, documents, inventions, trade secrets, processes,
patent applications, patents, know-how, copyrightable subject matter, and/or
other intellectual property or work product of any kind (including without
limitation, research, reports, software, databases, systems, applications,
presentations, textual works, content, or audiovisual materials), either alone
or with third parties, at any time during the Term and within the scope of
Executive’s employment and/or with the use of any the Company resources
(“Company Works”), Executive shall promptly and fully disclose same to the
Company, hereby irrevocably relinquishes for the benefit of the Company and its
assigns any rights Executive may have to the Company Works, and hereby
irrevocably assigns, transfers and conveys, to the maximum extent permitted by
applicable law, all rights and intellectual property rights therein (including
rights under patent, industrial property, copyright, trademark, trade secret,
unfair competition and related laws) to the Company to the extent ownership of
any such rights does not vest originally in the Company, without further
consideration.





11







--------------------------------------------------------------------------------




b.

During or after the Term, Executive shall take all requested actions and execute
all requested documents (including any licenses or assignments required by a
government contract) at the Company’s expense (but without further remuneration)
to assist the Company in validating, maintaining, protecting, enforcing,
perfecting, recording, patenting or registering any of the Company’s rights in
the Company Works.




c.

The provisions of this Paragraph 13 shall survive the termination of Executive’s
employment for any reason.




14.

Specific Performance.   Executive acknowledges and agrees that the Company’s
remedies at law for a breach or threatened breach of any of the provisions of
Paragraphs 10, 11, 12 or 13 would be inadequate and the Company would suffer
irreparable damages as a result of such breach.  In recognition of this fact,
Executive agrees that, in the event of such a breach, in addition to any
remedies at law, the Company, without posting any bond, and without the
necessity of proof of actual damages, shall be entitled to obtain injunctive
relief restraining any threatened or further breach, or any other equitable
remedy which may then be available.

15.

Indemnification.




a.

The Company shall defend, indemnify and hold harmless Executive to the fullest
extent of the law from and against any and all loss, liability, damage or
expense (including reasonable attorney’s fees and expenses incurred in
connection with the investigation, defense or negotiation of a settlement
thereof or otherwise) (collectively, “Losses”) arising from any claim or
threatened claim by any third party with respect to, or in any way related to,
the Company, this Agreement or Executive’s services hereunder (collectively
“Claim”).  Executive shall give the Company prompt notice of any such Claim
known to him, and the Company, in its sole discretion, then may take such action
as it deems advisable to defend the Claim on behalf of the Executive.  (The
failure by Executive to give such a prompt notice shall not affect the right to
indemnification except to the extent the Company is materially prejudiced
thereby.)  The Company shall have the sole and exclusive right to use counsel of
its own choosing, shall control the defense of any such Claim in all respects,
and shall have the sole and exclusive right to negotiate and settle any such
Claim on behalf of Executive.  Notwithstanding the foregoing, solely in the
event that the Company determines that there exists a conflict of interest by
reason of having common counsel in any such Claim, Executive shall have the
right to employ his own legal counsel in defense of any Claim, with the
reasonable fees and expenses of such counsel to be paid by the Company.
 Executive shall cooperate fully with the Company and its counsel in all
respects in connection with the defense of any Claim and in any attempt made to
settle the matter.  Such indemnification shall be deemed to apply solely to (a)
the amount of the judgment, if any, against Executive, (b) any sums paid by
Executive in settlement, and (c) the expenses (including reasonable attorneys’
fees and expenses) incurred by Executive in connection with its defense.
 Notwithstanding anything to the contrary contained herein, Executive shall not
be entitled to indemnification for Losses under this Paragraph 15 for any claim
or allegation made by the Company against Executive arising out of Executive’s
breach of this Agreement, or if Executive is otherwise terminated for Cause, as
provided in Paragraph 9 a. above; or if it is adjudicated by a court of
competent jurisdiction that any Losses were the direct result of the gross
negligence or willful misconduct by Executive and, if so proven, Executive shall
reimburse the Company for the costs of defense incurred by the Company.





12







--------------------------------------------------------------------------------




b.

Notwithstanding anything elsewhere to the contrary, this Paragraph 15 shall
survive the termination of this Agreement and shall survive any termination of
Executive’s employment.  




16.

Clawback Provisions.  Pursuant to Section 304 of the Sarbanes-Oxley Act of 2002,
as Chief Executive Officer of the Company, if the Company is required to prepare
an accounting restatement due to the material noncompliance of the Company, as a
result of misconduct, with any financial reporting requirement under the
securities laws, the Executive shall reimburse the Company for: (1) any bonus or
other incentive-based or equity-based compensation received by the Executive
from the Company during the 12-month period following the first public issuance
or filing with the SEC (whichever first occurs) of the financial document
embodying such financial reporting requirement; and (2) any profits realized
from the sale of securities of the Company during that 12-month period.




Notwithstanding any other provisions in this Agreement to the contrary, any
incentive based compensation, or any other compensation, paid or payable to
Executive pursuant to this Agreement or any other agreement or arrangement with
the Company which is subject to recovery under any law, government regulation,
order or stock exchange listing requirement, will be subject to such deductions
and clawback (recovery) as may be required to be made pursuant to law,
government regulation, order, stock exchange listing requirement (or any policy
of the Company adopted pursuant to any such law, government regulation, order or
stock exchange listing requirement).  The Executive specifically authorizes the
Company to withhold from his future wages any amounts that may become due under
this provision.  This Paragraph shall survive the termination of this Agreement
for a period of three (3) years.




17.

Section 409A.




a.

The intent of the parties is that payments and benefits under this Agreement
comply with Internal Revenue Code Section 409A and the regulations and guidance
promulgated thereunder (collectively “Code Section 409A”) and, accordingly, to
the maximum extent permitted, this Agreement shall be interpreted to be in
compliance therewith.  The provisions of this Paragraph 17 shall survive the
termination of this Agreement and shall survive any termination of Executive’s
employment.  Notwithstanding anything herein to the contrary, if at the time of
an Executive’s termination of employment the Executive is a “specified employee”
of a publicly traded company as defined in Code Section 409A (and any related
regulations or other pronouncements thereunder) and the deferral of any payments
otherwise payable hereunder as a result of such termination of employment is
necessary in order to prevent any accelerated or additional tax under Code
Section 409A, then the Company shall defer such payments (without any reduction
in such payments ultimately paid or provided to the Executive) until the date
that is six months following the Executive’s termination of employment (or the
earliest date as is permitted under Code Section 409A).




b.

The parties agree that the incentive options and non-qualified stock options
granted to Executive as of the date hereof are in conformity with Code Section
409A, and specifically do not provide for the deferral of compensation pursuant
to Treasury Regulation 1.409A-1(b)(5).  Furthermore, neither party shall take a
contrary position before the Internal Revenue Service or other governing
authority.





13







--------------------------------------------------------------------------------

By accepting this Agreement, Executive hereby agrees and acknowledges that
neither the Company nor its Subsidiaries make any representations with respect
to the application of Code Section 409A to any tax, economic or legal
consequences of any payments payable to Executive hereunder.  Further, by the
acceptance of this Agreement, Executive acknowledges that (i) Executive has
obtained independent tax advice regarding the application of Code Section 409A
to the payments due to Executive hereunder, (ii) Executive retains full
responsibility for the potential application of Code Section 409A to the tax and
legal consequences of payments payable to Executive hereunder and (iii) the
Company shall not indemnify or otherwise compensate Executive for any violation
of Code Section 409A that may occur in connection with this Agreement.  The
Parties agree to cooperate in good faith to amend such documents and to take
such actions as may be necessary or appropriate to comply with Code Section
409A.

18.

Arbitration.    Any dispute between the parties arising out of this Agreement,
including but not limited to any dispute regarding any aspect of this Agreement,
its formation, validity, interpretation, effect, performance or breach, or the
Executive’s employment (“Arbitrable Dispute”) shall be submitted to arbitration
in the City of San Francisco, State of California, pursuant to the Rules of the
American Arbitration Association, before a single experienced employment
arbitrator who is either licensed to practice law in California, or is a retired
judge having practiced law in California.  The arbitrator in any Arbitrable
Dispute shall not have authority to modify or change this Agreement in any
respect.  The Company shall be responsible for payment of the amount of the fees
of the American Arbitration Association and the arbitrator.  In the event the
arbitrator specifically finds that any claim or defense of either party is
unreasonable, he may in his discretion direct that reasonable legal fees of the
prevailing party be paid by the non-prevailing party.  The arbitrator’s decision
and/or award will be fully enforceable and subject to entry of judgment by any
court of competent jurisdiction.  Notwithstanding the provisions of this
Paragraph 18, the Company may, at its sole discretion seek appropriate
injunctive relief for Executive’s breach of Paragraphs 10, 11, 12 or 13 in the
Superior Court of California, County of San Francisco, and the United States
District Court for the Northern District of California.  Executive hereby
consents to the jurisdiction and venue of such courts for all such
controversies.




19.

Miscellaneous.




a.

Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of California, without regard to conflicts of laws
principles thereof.




b.

Entire Agreement/Amendments.  This Agreement contains the entire understanding
of the parties with respect to the employment of Executive by the Company.
 There are no restrictions, agreements, promises, warranties, covenants or
undertakings between the parties with respect to the subject matter herein other
than those expressly set forth herein.  This Agreement may not be altered,
modified, or amended except by written instrument signed by the parties hereto.




c.

No Waiver.  The failure of a party to insist upon strict adherence to any term
of this Agreement on any occasion shall not be considered a waiver of such
party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.





14







--------------------------------------------------------------------------------




d.

Severability   In the event that any one or more of the provisions of this
Agreement shall be or become invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions of this
Agreement shall not be affected thereby.




e.

Assignment.   This Agreement, and all of Executive’s rights and duties
hereunder, shall not be assignable or delegable by Executive. Any purported
assignment or delegation by Executive in violation of the foregoing shall be
null and void ab initio and of no force and effect. This Agreement may be
assigned by the Company solely to a person or entity which is an affiliate or a
successor in interest to substantially all of the business operations of the
Company. Upon such assignment, the rights and obligations of the Company
hereunder shall become the rights and obligations of such affiliate or successor
person or entity.




f.

Successors; Binding Agreement.  This Agreement shall inure to the benefit of and
be binding upon the personal or legal representatives, executors,
administra­tors, successors, heirs, distributees, devisees and legatees of the
Parties.  The Company shall require any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to all or substantially all of
the business and/or assets of the Company to expressly assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place.
 As used in this Agreement, “Company” shall mean the Company and any successor
to its business and/or assets, which assumes and agrees to perform this
Agreement by operation of law, or otherwise.  If Executive should die while any
accrued amount would still be payable to him hereunder had he continued to live,
the accrued amounts, with the exception of any life, disability or health
insurance premiums, unless otherwise provided herein, shall be paid in
accordance with the terms of this Agreement to his devisee, legatee or other
designee, or if there is no such designee, to his estate.




g.

Notice.  For the purpose of this Agreement, notices and all other communications
provided for in the Agreement shall be in writing and shall be deemed to have
been duly given: (i) upon receipt when delivered by hand or when set by
facsimile or e-mail (provided, confirmation of transmission is mechanically or
electronically generated and kept on file by the sending party, or (ii) one
business day after deposit with an overnight courier properly addressed to the
party to receive same; or (iii) three days after it has been mailed by United
States registered mail, return receipt requested, postage prepaid, addressed to
the respective addresses set forth below in this Agreement, or to such other
address as either party may have furnished to the other in writing in accordance
herewith, except that notice of change of address shall be effective only upon
receipt.




If to the Company:

Blue Earth, Inc.

2298 Horizon Ridge Parkway

   Suite 205

Henderson, NV  89052

Attn:  Chief Executive Officer

Facsimile:  (702) 263-1824





15







--------------------------------------------------------------------------------




With a copy to:

Davidoff Hutcher & Citron LLP

605 Third Avenue

  34th Floor

New York, New York  10158

Attn: Elliot H. Lutzker, Esq.

Facsimile: (212) 286-1884




If to Executive:

G. Robert Powell

P.O. Box 1204

Lafayette, CA  94549

(or Executive’s most recent address set forth in the Company’s personnel
record);




h.

Executive Representations.  Executive hereby represents to the Company that the
execution and delivery of this Agreement by Executive and the Company and the
performance by Executive of Executive’s duties hereunder shall not constitute a
breach of, or otherwise contravene, the terms of any employment agreement or
other agreement or policy to which Executive is a party or otherwise bound.
 Executive further represents that he has been advised by, or has consulted with
his own independent counsel with respect to the negotiation of, and his decision
to enter into, this Agreement and acknowledges that he understands the meaning
and effect of each and every term and provision contained herein.




i.

Prior Agreements  This Agreement supersedes all prior agreements and
understandings (including verbal agreements) between Executive and the Company
regarding the terms and conditions of Executive’s employment with the Company.




j.

Withholding Taxes.  The Company shall withhold from any amounts payable under
this Agreement such Federal, state and local taxes as may be required to be
withheld pursuant to any applicable law or regulation.




k.

Counterparts.  This Agreement may be signed in counterparts, each of which shall
be an original, with the same effect as if the signatures thereto and hereto
were upon the same instrument.






































16







--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.




G. ROBERT POWELL

 

 

 

 

 

/s/  G. Robert Powell

Dated:  August 17, 2015

  Robert Powell

 

 

 

 

 

BLUE EARTH, INC.

 

 

 

 

 

/s/  Johnny R. Thomas

Dated:  August 17, 2015

By:  Johnny R. Thomas

 

Title:  Chief Executive Officer

 



















































































17





